               Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 1 of 6




1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
 7
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9
10   KIMMEL, CARTER, ROMAN, PELTZ &                    )   Case No.
     O'NEILL, P.A., on behalf of itself and all others )
11   similarly situated,                               )   DEFENDANTS’ NOTICE OF
                                                       )   REMOVAL
12                        Plaintiff,                   )   OF ACTION
             v.                                        )
13                                                     )   Pursuant to 28 U.S.C. §§ 1332, 1441,
     COSTCO WHOLESALE CORPORATION and )                    1446, and 1453
14   the COSTCO EMPLOYEE BENEFITS                      )
     PROGRAM,                                          )   (King County Superior Court
15                                                     )   Case No. 19-2-10456-2)
                          Defendants.                  )
16                                                     )

17
     TO:    CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
18          WESTERN DISTRICT OF WASHINGTON

19          Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, Defendants Costco

20   Wholesale Corporation and the Costco Employee Benefits Program (“Defendants”), by and through
21
     counsel, hereby remove the state court action described below from the Superior Court of the State of
22
     Washington for King County to the United States District Court for the Western District of Washington.
23
     This removal is based upon the following grounds.
24
25
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 1                             Mondress Monaco Parr Lockwood PLLC
                                                                                     2101 Fourth Avenue, Suite 2170
     Case No.                                                                          Seattle, Washington 98121
                                                                                       Telephone: (206) 398-1500
                                                                                        Facsimile: (206) 398-1501
                 Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 2 of 6




1           1.      On April 16, 2019, Plaintiff filed its Proposed Class Action Complaint (“Complaint”) in
 2   the state court action, Kimmel, Carter, Roman, Peltz & O’Neill, P.A. v. Costco Wholesale Corporation
 3
     and the Costco Employee Benefits Program, Case No. 19-2-10456-2 SEA (“State Court Action”).
 4
            2.      Defendant Costco Wholesale Corporation (“Costco”) was served with a Summons and a
 5
     copy of the Complaint in the State Court Action on April 18, 2019.
 6
 7          3.      Copies of all process, pleadings and orders served on Costco in the State Court Action are

 8   attached hereto as Exhibit 2. (A Civil Cover Sheet for the action is attached as Exhibit 1.)

 9          4.      Defendant Costco Employee Benefits Program (“Costco Plan” or “Plan”) is a self-insured
10
     group health and welfare benefits plan established and maintained by Costco and constitutes an
11
     "employee benefit plan" within the meaning of Section 3(3) of the Employee Retirement Income
12
     Security Act of 1974, as amended ("ERISA"), 29 U.S.C. § 1002(3). See State Court Complaint, ¶ 5 (the
13
     “Costco Employee Benefits Program consists of or includes a self-funded benefits plan under the
14
15   Employee Retirement Income Security Act . . . .”).

16          5.      The State Court Action seeks to alter, regulate, and/or control the terms and operation of
17   the Costco Plan and the Reimbursement Agreement used by that Plan to effectuate its provisions –
18
     including seeking a permanent injunction against Costco and the Costco Plan dictating the terms of the
19
     Plan’s continued operation. See, e.g., State Court Complaint, ¶ 1 (the action seeks a judicial declaration
20
     that “terms of the Costco Employee Benefits Program . . . are unlawful, unenforceable, void against
21
22   public policy, and of no effect”), ¶¶ 7-8 (describing the Reimbursement Agreement at issue in the action

23   as a product of the Costco Plan and its operation in conjunction with the Plan), ¶ 19 (First Cause of

24   Action, seeking declaratory judgment that certain terms of the Costco Plan’s Reimbursement Agreement
25   “are unlawful, unenforceable, void against public policy, and of no effect”); State Court Complaint,
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 2                               Mondress Monaco Parr Lockwood PLLC
                                                                                       2101 Fourth Avenue, Suite 2170
     Case No.                                                                            Seattle, Washington 98121
                                                                                         Telephone: (206) 398-1500
                                                                                          Facsimile: (206) 398-1501
                  Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 3 of 6




1    Exhibit A, p.2 (“This Agreement is made pursuant to the terms of the Plan, as a condition to the
 2   continued receipt of benefits under the Plan . . . .”).
 3
             6.      The ERISA enforcement scheme thus completely preempts Plaintiff’s purported claims
 4
     against Defendants under state statutes and/or common law. “When the federal statute completely pre-
 5
     empts the state-law cause of action, a claim which comes within the scope of that cause of action, even
 6
 7   if pleaded in terms of state law, is in reality based on federal law. ERISA is one of these statutes.”

 8   Aetna Health, Inc. v. Davila, 542 U.S. 200, 207-08 (2004) (internal quotation marks and citation

 9   omitted). ERISA is designed to provide a “comprehensive” regulatory scheme regarding the provision
10
     of employee benefits, and so “to this end, ERISA includes expansive pre-emption provisions, see
11
     ERISA § 514, 29 U.S.C. § 1144, which are intended to ensure that employee benefit plan regulation
12
     would be ‘exclusively a federal concern.’” Id. at 208 (quoting Alessi v. Raybestos-Manhattan, Inc., 451
13
     U.S. 504, 523 (1981)). “[W]hen a federal statute wholly displaces the state-law cause of action through
14
15   complete pre-emption,” the state claim can be removed. Beneficial Nat. Bank v. Anderson, 539 U.S. 1,

16   8, (2003).    Removal is therefore appropriate pursuant to 28 U.S.C. § 1441(a), without respect to
17   diversity or the amount in controversy.
18
             7.      Removal is also appropriate because the State Court Action is subject to original
19
     jurisdiction by the federal courts under the Class Action Fairness Act of 2005 (“CAFA”) and its addition
20
     of 28 U.S.C. § 1332(d)(2) as a basis for removal. Under those provisions, removal is appropriate if suit
21
22   is brought as a purported class action and: (a) the case encompasses 100 or more putative class

23   members; (b) any class member is a citizen of a state different from any Defendant; and (c) the

24   aggregate amount in controversy for the proposed class exceeds $5,000,000 (exclusive of interest and
25   costs). See 28 U.S.C. § 1332(d)(2), (d)(5) & (d)(6). These requirements are satisfied here:
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 3                              Mondress Monaco Parr Lockwood PLLC
                                                                                      2101 Fourth Avenue, Suite 2170
     Case No.                                                                           Seattle, Washington 98121
                                                                                        Telephone: (206) 398-1500
                                                                                         Facsimile: (206) 398-1501
                   Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 4 of 6




1                     a.    The Complaint alleges that the proposed class consists of more than 100
 2   members. Complaint, ¶ 13.
 3
                      b.    Plaintiff is a professional association incorporated in Delaware, with its principal
 4
     place of business in that State. See Complaint, ¶ 2; Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)
 5
     (“nerve center” test determines principal place of business). It is therefore a citizen of Delaware.
 6
 7   Costco Wholesale Corporation is a corporation organized under the laws of Washington, with its

 8   principal place of business in that state. See Complaint, ¶ 3; Hertz, 559 U.S. at 92-93. It is therefore a

 9   citizen of Washington.
10
                      c.    For purposes of this Notice only, Defendants aver that Plaintiff’s claims place far
11
     more than $5,000,000 in controversy. See, e.g. Lewis v. Verizon Communications, Inc., 627 F.3d 395,
12
     400 (9th Cir. 2010) (averments on removal regarding the amount in controversy are not a concession of
13
     liability).
14
15           Plaintiff seeks injunctive relief requiring recognition of the rights of class member law firms to

16   recovery under the “common fund doctrine” and/or the “doctrine of quantum meruit” from Defendants,
17   which would require payment to class member law firms in cases where their clients’ litigation
18
     recoveries result in payments to the Costco Plan. Over the last three years, the Costco Plan has received
19
     more than $9,168,000 in payments with respect to recoveries from resolution of its participants’ and
20
     their family members’ third-party claims.    The vast majority of these recoveries occur in cases where
21
22   the Costco Plan participant or family member is represented by counsel. Assuming a typical “common

23   fund” recovery percentage of 25% (see, e.g., Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d

24   1301, 1311 (9th Cir.1990)) and that 75% of payments to the Costco Plan resulting from litigation
25   recoveries are in counsel-represented cases, if Plaintiff’s requested injunctive relief had been in effect
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 4                               Mondress Monaco Parr Lockwood PLLC
                                                                                       2101 Fourth Avenue, Suite 2170
     Case No.                                                                            Seattle, Washington 98121
                                                                                         Telephone: (206) 398-1500
                                                                                          Facsimile: (206) 398-1501
                 Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 5 of 6




1    over the last three years the Costco Plan would have been required to pay over $1,686,000 in “common
 2   fund” recoveries to the class for those three years alone – or an average annual payment to the purported
 3
     class of $562,000. At that rate, even if recoveries by the Costco Plan remained at current levels and did
 4
     not increase (even for inflation), in 20 years one element of Plaintiff’s requested permanent injunctive
 5
     relief would produce more than $11,000,000 in payments to purported class members; indeed, the
 6
 7   $5,000,000 amount-in-controversy requirement will be met in less than 10 years. Similarly, at a 5%

 8   discount rate, over a 20 year period the present value of $562,000 in annual payments by Defendants

 9   would significantly exceed $5,000,000 – and a 13-year period of such payments would also exceed
10
     $5,000,000 in present value. See, e.g., Keeling v. Esurance Ins. Co., 660 F.3d 273, 274 (7th Cir. 2011)
11
     (including present value of prospective injunctive relief over a 20-year period toward satisfaction of
12
     $5,000,000 CAFA threshold).
13
            8.      This Notice of Removal is filed with the Court within 30 days after first service upon
14
15   Defendants of the Summons and Complaint in the State Court Action.

16          9.      In accordance with 28 U.S.C. § 1446(d), Defendants are filing a copy of this Notice of
17   Removal with the Superior Court of the State of Washington for King County, and are serving a copy of
18
     the Notice upon the Plaintiff.
19
            Respectfully submitted this 16th day of May, 2019.
20
21                                         By: s/ Michael P. Monaco
                                           Michael P. Monaco
22                                         Mondress Monaco Parr Lockwood PLLC
                                           2101 Fourth Avenue, Suite 2170
23                                         Seattle, WA 98121
                                           Telephone: (206) 398-1500
24                                         Fax: (206) 398-1501
                                           mmonaco@mmpl-law.com
25
                                           Attorneys for Defendants
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 5                             Mondress Monaco Parr Lockwood PLLC
                                                                                     2101 Fourth Avenue, Suite 2170
     Case No.                                                                          Seattle, Washington 98121
                                                                                       Telephone: (206) 398-1500
                                                                                        Facsimile: (206) 398-1501
               Case 2:19-cv-00741-TSZ Document 1 Filed 05/16/19 Page 6 of 6




1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on this 16th day of May, 2019, I caused the foregoing Notice of Removal of
 3   Action and Exhibits thereto to be served by hand delivery to the following:
 4   Maria S. Diamond
     Diamond Massong, PLLC
 5   1215 Fourth Avenue, Suite 1275
     Seattle, WA 98161
 6
 7          I further certify that on this 16th day of May, 2019, I caused the foregoing Notice of Removal of
 8   Action and Exhibits thereto to be served by U.S. mail to the following:

 9   Maria S. Diamond
     Diamond Massong, PLLC
10   1215 Fourth Avenue, Suite 1275
     Seattle, WA 98161
11
     John S. Spadaro
12   John Sheehan Spadaro, LLC
     54 Liborio Lane
13   Smyrna, DE 19977
14
15                                                       s/ Michael P. Monaco
                                                         MICHAEL P. MONACO
16
17
18
19
20
21
22
23
24
25
26

     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION – Page 6                              Mondress Monaco Parr Lockwood PLLC
                                                                                      2101 Fourth Avenue, Suite 2170
     Case No.                                                                           Seattle, Washington 98121
                                                                                        Telephone: (206) 398-1500
                                                                                         Facsimile: (206) 398-1501
